Citation Nr: 1444731	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  11-12 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include due to exposure to Agent Orange.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant (Veteran)




ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from January 1971 to June 1975, and November 1976 to November 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2009 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, in which the RO, in part, denied service connection for diabetes mellitus and tinnitus.

The Veteran testified before the undersigned Veterans Law Judge in an April 2014 Travel Board hearing held in Waco, Texas; a copy of the transcript has been attached to the record.  The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.

While an August 2012 substantive appeal, addressing tinnitus, was submitted by the Veteran prior to the issuance of a statement of the case on the issue, because the issue of service connection for tinnitus was nonetheless certified to the Board by the RO, and because the Veteran has provided testimony on the issue, indicating his desire to proceed with adjudication of the claim, the filing of a timely substantive appeal has been waived.  See Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (holding that the filing of a timely substantive appeal may be waived, and that, where the RO takes actions to indicate that such filing has been waived (for instance by certifying the appeal), the Board has jurisdiction to decide the appeal).




FINDINGS OF FACT

1.  The Veteran did not have active service in-country in the Republic of Vietnam and exposure to herbicides is not conceded.

2.  Diabetes mellitus did not have its onset during active service, did not manifest to a compensable degree within one year of active service, and it not etiologically related to active service.

3.  Tinnitus is etiologically related to service. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, to include as due to exposure to Agent Orange, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  Such notice also must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Here, the VCAA duty to notify was satisfied by letters dated in November 2006 and February 2011 that fully addressed all notice elements and was sent prior to the initial RO decision in this matter.  The letters informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  Further, the RO provided the Veteran with notice of what type of information and evidence was needed to establish a disability rating and an effective date.  Follow-up due process letters were sent in January 2007 and November 2010 regarding presumptive service connection based on exposure to Agent Orange.  See Haas v. Peake, 525 F.3d 1168, 1187-1190 (Fed. Cir. 2008).  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

With respect to the duty to assist, private treatment records, service treatment and personnel records, as well as lay statements by the Veteran, have been associated with the record.  Although the RO attempted to verify the Veteran's account of having been exposed to herbicides while at U-Tapao Air Force Base (AFB), Thailand, the efforts were unsuccessful.  A formal finding of lack of information required to corroborate the Veteran's allegation of exposure to herbicides in Thailand was made in February 2011, and associated with the claims file.  

The Board finds that a VA examination is not necessary to address the claim for service connection for diabetes mellitus.   In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4).  With respect to the third factor above, the United States Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

In-service exposure to an herbicide agent has not been confirmed, and as the Board will discuss below, service treatment records do not reflect problems related to diabetes mellitus in service and there is no credible lay evidence or medical evidence which relates claimed diabetes mellitus to service.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or symptoms in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c)(4).  

The Veteran testified at a Board Travel hearing in April 2014.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).
	



Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

In order to establish presumptive service connection for a disease associated with exposure to certain herbicide agents, a veteran must show the following: (1) that he served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975; (2) that he currently suffers from a disease associated with exposure to certain herbicide agents enumerated under 38 C.F.R. § 3.309(e); and (3) that the current disease process manifested to a degree of 10 percent or more within the specified time period prescribed in section 3.307(a)(6)(ii).  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, the certain diseases shall be service-connected, if the requirements of 38 C.F.R. § 3.307(a) are met, even if there is no record of such disease during service.

"Service in Vietnam" for purposes of applying the herbicide presumption includes service in the waters offshore or service in other locations if the conditions of service involved duty or visitation to Vietnam from January 9, 1962 to May 7, 1975.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307(a)(6)(iii); 3.313(a).  In Haas v. Peake, the Court confirmed VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) as requiring a service member's presence at some point on the landmass or inland waters of Vietnam in order to benefit from the regulation's presumption.  525 F.3d at 1187-1190.

As such, a veteran who never went ashore from a ship on which he served in Vietnamese coastal waters was not entitled to presumptive service connection due to alleged Agent Orange/herbicide exposure.  Haas at 1193-1194; see also VAOPGCPREC 7-93 (holding that service in Vietnam does not include service of a Vietnam era veteran whose only contact with Vietnam was flying high-altitude missions in Vietnamese airspace); VAOPGCPREC 27-97 (holding that mere service on a deep-water naval vessel in waters off shore of the Republic of Vietnam is not qualifying service in Vietnam).  In addition, Court held that "service in Vietnam" will not be presumed based upon a veteran's receipt of a Vietnam Service Medal (VSM).

With regard to inland waterways, in order for the presumption of herbicide exposure to apply, qualifying service in the Republic of Vietnam includes service on the inland waterways, but does not include mere service on a deep-water naval vessel in the waters offshore under 38 C.F.R. § 3.307(a)(6)(iii).  See 66 Fed. Reg. 23,166 (May 8, 2001); VAOPGCPREC 27-97.  "Inland waterways" are not defined in VA regulations; however, the Board may refer to the VA Adjudication Procedure Manual for interpretive guidance.

Inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  Service aboard a ship that anchored in an open deep-water harbor, along the Vietnam coast, does not constitute inland waterway service or qualify as docking to the shore.  Veterans who served aboard large ocean-going ships that operated on the offshore waters of Vietnam are often referred to as "blue water" veterans, distinguished from "brown water" veterans who served aboard smaller patrol vessels or their supply vessels.  VA Adjudication Procedure Manual M21-1MR, Part IV, Subpart ii, 2.C.10.k.

Also relevant, the Court has held that a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).  Moreover, where a veteran who served for ninety days or more during a period of war (or during peacetime service after December 31, 1946) develops certain chronic diseases, such as diabetes mellitus, to a degree of 10 percent or more within one year from separation from service, such diseases may be presumed to have been incurred in service even though there is no evidence of such disease during the period of service.  

This presumption is rebuttable by affirmative evidence to the contrary.   See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable law or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

In this case, the Veteran has diabetes mellitus, type II.  Diabetes mellitus is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provision based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Tinnitus is not a chronic disease under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions do not apply to the claim for tinnitus.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

Diabetes Mellitus Analysis

The Veteran contends that he has diabetes mellitus, type II, related to exposure to herbicides in Thailand.  Specifically, he asserts that his herbicide exposure is related to Agent Orange being handled generally and dumped along the perimeter of the base in Thailand where he spent time during periods of R&R [rest and recuperation].  The Veteran reported that he served aboard the USS Long Beach in Vietnam waters; however, he never stepped foot in Vietnam.  The Veteran further reported that he was a "blue water" Navy Veteran.  See VA Form 9, Appeal To Board of Veterans' Appeals, dated March 2, 2011.  

The Board finds that the Veteran has a current diagnosis of diabetes mellitus, type II.  Private treatment records indicate the Veteran diagnosed with diabetes mellitus, type II in 1994.

The Veteran does not contend, and the record does not show, that he served in-country in Vietnam.  The Veteran served aboard the USS Long Beach (CGN-9), a nuclear, guided missile cruiser.  Deck logs show that, while anchored in Da Nang Harbor, utility boats went ashore with passengers on May 5, 1968, and the Captains Gig went ashore on September 4, 1969.  See VA Agent Orange: Alphabetized Ships List, http://www.publichealth.va.gov/exposures/agentorange/shiplist/list.asp (Last updated January 2014).  The Veteran was not a member of the armed services on these dates.  See DD Form 214N, Report of Separation from Active Duty, showing first period of active service from January 1971 to June 1975.  There is no other evidence of the USS Long Beach docking in Vietnam or being located in Vietnam inland water ways.

The Veteran testified in April 2014 that he spent part of his R&R time at U-Tapao AFB in Thailand.  The Veteran reported that he rode a bus along the outer edge of the base in 1972, that herbicides were used to keep the vegetation down all around the outer edges along the runway, and that a lot of Agent Orange was loaded and used on U-Tapao AFB.  Specifically, the Veteran testified that upon arrival in Thailand in 1972, he rode a bus all afternoon to cross U-Tapao AFB to get to Bangkok, that the bus drove on the main highway across the base, and that this highway was also used as an emergency back-up landing strip.  The Veteran testified that he crossed the base a couple of different times in 1972.  He also testified that in 1975 he returned to U-Tapao AFB and spent a period of R&R on the base and in the town of Sahi.

VA's Adjudication Procedural Manual, M21-1MR, notes that VA has determined special consideration should be extended to veterans who claim herbicide exposure in Thailand.  See M21-1MR, Part IV, Subpart ii, 2.C.10.q.  The M21-1MR directs adjudicators to concede herbicide exposure on a direct/facts-found basis for veterans who served in the U.S. Air Force in Thailand during the Vietnam Era, served at one of the Royal Thai Air Force Bases, including U-Tapao, and performed duties that placed them on or near the perimeters of the base, such as security policeman, security patrol dog handler, or security police squadron, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence.  This applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.

Here, the Veteran did not serve in the U.S. Air Force in Thailand, did not serve at one of the Royal Thai Air Force Bases, including U-Tapao, and did not perform duties that placed him on or near the perimeter of the base.  The Veteran reported that he road on a bus that traveled around the perimeter of U-Tapao AFB and spent time on the base while on R&R.  The Board finds that the Veteran's testimony is credible.  However, traveling on a bus and spending time on R&R on U-Tapao AFB does not, in and of itself, establish herbicide exposure.  The Veteran has not alleged working on or along the perimeter of the base, only traveling along it on a bus.  Thus, the Board finds that the weight of the evidence does not support a finding that the Veteran was exposed to Agent Orange or other herbicides during active service; therefore, herbicide exposure cannot be presumed. 

While no presumption of herbicide exposure has been satisfied, the claim must be reviewed to determine whether service connection can be established on another basis.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).  As such, the Board will also adjudicate the claim on a theory of direct entitlement to service connection for the Veteran's diabetes mellitus, type II.

The Veteran reported in a January 2010 statement that he first attempted to re-enlist in approximately October 1976.  He stated that he returned home, and went to a local doctor who tested his urine for two weeks, and was given a letter to give to the Navy.  He stated that he was able to re-enlist in November 1976.  He reported that he did not remember having any further problems in service, but reported that he was seen post-service in 1979 with a blood sugar level of 110 and was thought to have borderline diabetes at that time.  The Veteran also testified that during his re-enlistment physical, they sent him home because he had sugar in his urine, which indicated that he possibly was diabetic.

The Board finds that the Veteran's statements and testimony with regard to having elevated sugar levels, prior to his November 1976 re-enlistment, are credible.  Service treatment records, however, indicate that the elevated sugar levels noted prior to enlistment were due to a crash diet, and the Veteran's sugar levels were found to be normal at enlistment in November 1976.  In that regard, a July 1976 enlistment examination indicates that the Veteran was initially rejected as not qualified for induction.  It appears, however, that the report was amended in November 1976.  A note shows that a crash diet was stopped, and that urines were negative in November 1976.  A second, undated, reenlistment examination shows that the Veteran's urinalysis was negative for sugar.  Thus, while the Veteran has credibly reported having elevated sugar levels prior to re-enlistment, the Board finds that upon service entrance in November 1976, the Veteran is considered to have been in sound condition with regard to his blood sugar levels.  See 
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2013).

The Board finds that the Veteran did not have elevated sugar levels on urinalysis during his initial period of service, and no elevated sugar levels or further symptoms related to diabetes mellitus were shown during his second period of service from November 1976 to November 1978.  Service treatment records show negative urinalysis results for sugar in January 1971, December 1974, January 1975, November 1976, and November 1978.  The Veteran reported in January 2010, that he did not have any further problems during his second period of service after reenlistment.  Instead, he reported in statements and testimony that he was found to be "pre-diabetic" or "borderline" within one or two years after service separation, and testified that he was initially diagnosed with diabetes mellitus in 1980.  Private treatment records show the Veteran was diagnosed with diabetes mellitus, type II, in 1994.  Because a diabetes mellitus did not manifest to a compensable degree in service or within one year of service separation, the Board finds that the presumption of service connection under 38 C.F.R. § 3.303(b) is not warranted.  

After review of the evidence, lay and medical, the Board finds that the weight of the evidence does not support direct service connection for diabetes mellitus.  The Veteran is competent to report his symptoms of diabetes mellitus as he observed and remembered them.  The Veteran's statements, however, do not identify elevated sugar levels during either period of service, and elevated sugar levels identified prior to re-enlistment in November 1976 were shown to have resolved at the time of his November 1976 re-enlistment.  There is no evidence of complaints related to, treatment for, or diagnosis of diabetes mellitus during active service, and no evidence of symptoms, treatment, or diagnosis of diabetes until more than a year after service separation.  As such, the Board finds that the weight of the evidence shows that service connection for diabetes mellitus, type II, on a direct basis is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Tinnitus Analysis 

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that tinnitus was incurred in service.  The Veteran has currently diagnosed tinnitus, identified on a May 2011 VA examination.  

The Board finds that the Veteran experienced acoustic trauma in service.  During an April 2014 Board hearing, the Veteran identified exposure to high levels of noise in service related to his duties as a hull maintenance technician.  He identified testing equipment in virtually every compartment of the ship.  He noted, specifically, that he was exposed to hazardous noise levels from air compressors aboard the ship.  He also identified exposure to noise on deck from hammering, running grinders, and welding.  The Veteran indicated that he was not fitted for ear plugs until after his first four or five years of service.  The Veteran testified as to having minimal exposure to noise post-service.  He reported that he did not hunt and while the Veteran is a retired sheriff, he reported that he was only involved in three officer shootings in his 26 years of employment.  He reported that yearly qualifications were completed on the range with hearing protection.  

The Veteran's DD Form 214 for both periods of service show that he served in the United States Navy under MOS HT-0000, related to the civilian occupation of a ship fitter.  The Board notes that the Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS identified under rating "HT" (Hull Maintenance Technician) have a high probability of exposure to hazardous noise.  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to hazardous noise air compressors and other heavy machinery inside the ship is credible and consistent with his duty MOS in service.

The Board finds that the weight of the evidence shows that tinnitus was incurred in service.  During Board hearing testimony, the Veteran indicated that he experienced some ringing in the ears after significant exposure to noise in service.  He indicated that he began noticing tinnitus more, shortly after service, while patrolling at night as a deputy sheriff.  

While a May 2011 VA examiner opined that hearing loss and tinnitus were not due to service, the Board finds that the opinion was inadequate.  In that regard, the VA examiner indicated that tinnitus was likely a symptom of the Veteran's hearing loss, but reasoned that there was no standard threshold shift between the Veteran's entrance physical and discharge physical in 1978.  However, the Court has held that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Additionally, while the VA examiner reasoned that tinnitus could have been caused by post-service noise exposure and/or diabetes related effects, he did not adequately address the Veteran's hazardous noise exposure in service.  In that regard, the Veteran has credibly identified minimal post-service noise exposure during hearing testimony as compared to significant and prolonged exposure to hazardous noise while serving as a hull maintenance technician for approximately six years in service.  Accordingly, the Board finds that the May 2011 VA opinion is not adequate as it does not consider all the relevant evidence of record, to include lay evidence which the Board has found to be credible.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007). 

The Board finds that the Veteran has provided competent and credible lay evidence identifying the onset of tinnitus in service.  Resolving reasonable doubt in the Veteran's favor, the Board finds that tinnitus is etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for diabetes mellitus, type II, to include due to exposure of Agent Orange, is denied. 

Service connection for tinnitus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


